DETAILED ACTION
This office action is in response to claims filed 26 January 2021.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 10, and 17 are objected to because of the following informalities (line number corresponds to claim 1): In line 7, “the user” should read “a user”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “virtualization management server configured to…” in claim 17.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, recited as a physical server ([0017]) comprising hardware structure typical of a physical server including at least a processor, and memory.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 10-11, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 10-11, and 17 of copending Application No. 17/159,073 (hereafter “reference application”), in view of KOUZNETSOV et al Pub. No.: US 2017/0097845 A1 (hereafter KOUZNETSOV). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claim 1 of the instant application, the following table compares it with claim 1 of the reference application. The differences have been emphasized.
Instant Application
Reference Application
1. A method of placing resources in domains of a virtualized computing system having a host cluster, the host cluster having a virtualization layer executing on hardware platforms of the hosts, the method comprising:

determining, at a virtualization management server, definitions of the domains and resource groups, each of the domains including a plurality of placement targets, each of the resource groups including a plurality of the resources;

receiving, at the virtualization management server from the user, affinity/anti-affinity rules that control placement of the resource groups within the domains;

receiving, at the virtualization management server from the user, constraints that further control placement of the resource groups within the domains; and

placing, by the virtualization management server, the resource groups within the domains based on the affinity/anti-affinity rules and the constraints
1. A method of placing resources in domains in a virtualized computing system having a host cluster, the host cluster having a virtualization layer executing on hardware platforms of the hosts, the method comprising:

determining, at a virtualization management server, definitions of the domains and of resource groups, each of the domains including a plurality of placement targets, each of the resource groups including a plurality of the resources;

receiving, at the virtualization management server from a user, affinity/anti-affinity rules that control placement of the resource groups within the domains; and






placing, by the virtualization management server, the resource groups within the domains based on the affinity/anti-affinity rules.


	While claim 1 of the reference application discloses a virtualization manage server that performs placement of resource groups within domains based on affinity and anti-affinity rules, claim 1 of the reference application does not explicitly disclose:
receiving, at the virtualization management server from the user, constraints that further control placement of the resource groups within the domains; and
placing, by the virtualization management server, the resource groups within the domains based on the affinity/anti-affinity rules and the constraints.

	However, in analogous art, KOUZNETSOV teaches:
receiving, at the virtualization management server from the user, constraints that further control placement of the resource groups within the domains ([0039] FIG. 6 illustrates the user interface 30 to manage policies for minimizing the host footprint of a group of VMs comprising a VM license group…The settings Host Group Headroom Sizing, Headroom Limit and Headroom Limit as % of Spare Hosts are used to determine the minimum number of hosts 16 (i.e., these various settings represent user “constraints” on the number of spare hosts (headroom) that are used to control VM placement on hosts)); and
placing, by the virtualization management server, the resource groups within the domains based on the affinity/anti-affinity rules and the constraints ([0044] The hosts are then assigned to the determined groups (i.e., groups of VM resources are assigned, or placed, on the clusters of hosts) as required to output minimum number of host allocations for each VM sub-group (66)).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined KOUZNETSOV’s teaching of receiving user input of constraints used to determine a minimum number of hosts, and placing virtual machine resources on the hosts based on affinity and the constraints, with claim 1 of the reference application’s teaching of a virtualization management server that places resources on hosts based on affinity, to realize, with a reasonable expectation of success, a system that places resources on host clusters based on affinity using a virtualization management server, as in claim 1 of the reference application, while also using constraints that further control placement of resources within the host clusters, as in KOUZNETSOV. A person having ordinary skill would have been motivated to make this combination to allow a user to specify additional requirements besides simple affinity/anti-affinity rules, including policies that define an amount of extra hosts, or “headspace” that should be available in a given cluster, to thereby generate clusters of hosts that more optimally conform to user requirements and needs.

Regarding claims 2, 10-11, and 17 of the instant application, they comprise limitations similar to those of claims 2, 10-11, and 17 of the reference application, in view of KOUZNETSOV, and are therefore rejected for being not patentably distinct. The tables illustrating these similarities have been omitted for the sake of brevity.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, in step 1 of the 101 analysis set forth in MPEP 2106, the examiner has determined that the claim recites a method of placing groups of resources onto domains of placement targets. A method is one of the four statutory categories of invention.
In step 2A, prong 1 of the 101 analysis set forth in the MPEP 2106, the examiner has determined that the following limitations recite a process that, under the broadest reasonable interpretation, covers a mental process but for recitation of generic computer components:
a.	“a method of placing resources in domains in a virtualized computing system having a host cluster, the host cluster having a virtualization layer executing on hardware platforms of the hosts, the method comprising”,
b.	“determining, at a virtualization management server, definitions of the domains and resource groups, each of the domains including a plurality of placement targets, each of the resource groups including a plurality of the resources”, and
c.	“placing, by the virtualization management server, the resource groups within the domains based on the affinity/anti-affinity rules and the constraints”.
Nothing in the claimed limitations precludes the steps from reasonably being performed using pen and paper, or even within the human mind, but for recitation of generic computer components. For example, in limitation (a), it recites a method being performed in a particular system of generic computer components (virtualized computing system, host cluster, virtualization layer, and hardware platforms of hosts), which are recited at a high degree of generality. In limitation (b), but for the recitation of generic computer components (virtualization management server), the broadest reasonable interpretation of determining definitions of domains and resource groups includes an activity of mentally evaluating information about resources that are to be placed, and domains of placement targets, and mentally “defining” them within one’s own mind. In limitation (c), but for the recitation of generic computer components (virtualization management server), the broadest reasonable interpretation of placing resource groups within domains includes an activity of mentally judging and creating a simple plan of resource allocation. The concepts of judgement and evaluation have been determined to be mental processes (see MPEP 2106). If claim limitations, under their broadest reasonable interpretation, covers performance of the limitations as a mental process but for the recitation of generic computer components, then it falls within the mental process grouping of abstract ideas. According, the claim “recites” an abstract idea.
In step 2A, prong 2 of the 101 analysis set forth in MPEP 2106, in addition to the generic computer components identified above, the examiner has determined that the following additional elements do not integrate this judicial exception into a practical application:
d.	“receiving, at the virtualization management server from a user, affinity/anti-affinity rules that control placement of the resource groups within the domains”.
e.	“receiving, at the virtualization management server from the user, constraints that further control placement of the resource groups within the domains”.
	Regarding the generic computer components identified above (virtualized computing system, host cluster, virtualization layer, and hardware platforms of hosts), they represent an attempt to generally link the use of the judicial exception to a particular technological environment or field of use, which is not indicative of integration into a practical application (MPEP 2106.05(f)). Regarding the generic computer component identified above (virtualization management server), it represents mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, which is not indicative of integration into a practical application (MPEP 2106.05(f)). The additional elements (d), and (e) are steps of receiving data from a user, which are steps of mere data input incidental to the primary process of determining resource group placement within domains, that is merely a nominal or tangential addition to the claim, and which has been identified as insignificant pre-solution activity (See MPEP 2106.05(g)). Therefore, the claim is “directed” to an abstract idea.
In step 2B of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the generic computer components represent either an attempt to generally link the use of the judicial exception to a particular technological environment or field of use, which is not indicative of an inventive concept (MPEP 2106.05(f)), or  mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, which is not indicative of an inventive concept (MPEP 2106.05(f)). Further, the additional elements identified in (d) and (e) represent no more than mere data input implemented using generic computer components. Data input, or transmission, using components and functions claimed at a high level of generality have been determined by the courts as being well-understood, routine, and conventional activities in the field of computer functions (See MPEP 2106.05(d)) and do not amount inventive concept. Considering the additional elements individually and in combination, and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. Therefore, the claim is not patent eligible.

Regarding claims 2-9, the claims further describe the data gathered during the insignificant pre-solution steps of mere data gathering. The claims do not comprise any limitation that would provide integration of the judicial exception into a practical application, nor do they comprise any limitation that would provide significantly more than the judicial exception. The claims are therefore not patent eligible.

Regarding claims 10-16, and 17-20, they comprise limitations similar to those of claims 1-7, and 1, 3-5 respectively, and are therefore rejected for at least the same rationale.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-11, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KOUZNETSOV et al. Pub. No.: US 2017/0097845 A1 (hereafter KOUZNETSOV), in view of SHAH et al. Patent No.: US 9,621,427 B1 (hereafter SHAH).

Regarding claim 1, KOUZNETSOV teaches the invention substantially as claimed, including:
A method of placing resources in domains of a virtualized computing system having a host cluster ([0030] The following provides and exemplifies a model of a virtual computing environment, and provides an example of host-based licensing optimization scenario. Also provided are policies for placing VMs (i.e., “resources”) on hosts, and policies for optimizing VM sub-groups (i.e., “resource groups”) of an overall set of VMs in a computing environment. The system is configured to determine optimal number of hosts (i.e., an optimal number of hosts represents a group, or “domain” of hosts) required per VM sub-group, determine optimal set of hosts for each VM sub-group, and deploy placement rules to enforce VM-host affinity placement (i.e., groups of VMs are placed on hosts organized into clusters, as illustrated in Fig. 1)), the host cluster having a virtualization layer executing on hardware platforms of the hosts ([0003] Virtual and cloud computing environments are comprised of one or more physical hypervisor hosts (i.e., the collective hypervisors executed using hardware of “hypervisor hosts” in a cluster represent a “virtualization layer” of the cluster) that each run zero or more VMs), the method comprising: 
determining…definitions of the domains and resource groups, each of the domains including a plurality of placement targets, each of the resource groups including a plurality of the resources ([Claim 1] Determining at least one sub-group of VMs (i.e., sub-groups of VMs represent groups of plural VM “resources”) from an overall set of VMs according to at least one technical or business criterion; and determining, for each sub-group of VMs, a particular set of hosts (i.e., each set, or cluster of hosts represents groups, or “domains” of hosts) to be assigned to that sub-group of VMs, based on at least one of VM-host compatibilities, and existing VM-host placements (i.e., Fig. 1 illustrates the multiple hosts of clusters as “targets” for placement of VMs). [0036] The optimized VM placements are determined by the analysis engine 20 and are subject to the VM-host placement policies 22 that constrain the amount of resources that can be consumed by VMs on each host and the VM sub-group optimization policies 24 that dictate how to optimize the VM sub-group placements (i.e., analysis engine 20 determines VMs and hosts, and also receives policies including affinity/anti affinity rules as discussed below for use in determining optimal VM sub-group placements on host clusters)); 
receiving…from the user, affinity/anti-affinity rules that control placement of the resource groups within the domains ([0038] FIG. 5 illustrates a policy editing user interface 30 for policies that can be used to determine constraints for placing VMs 18 on hosts 16 (i.e., user interface receives policies from a user that constrains VM placement). [0060] The optimal hosts 16 for the VM sub-groups are also determined. This process chooses the best hosts 16 for each VM sub-group, accounts for existing VM-host affinity and VM-host anti-affinity rules, and can favor current placements to minimize volatility in implementing the placement plan, and assigns hosts 16 to a host group associated with a VM-host affinity placement rule (i.e., affinity and anti-affinity rules are received by the placement engine from a user that controls placement of VM resources into host clusters)); 
receiving…from the user, constraints that further control placement of the resource groups within the domains ([0039] FIG. 6 illustrates the user interface 30 to manage policies for minimizing the host footprint of a group of VMs comprising a VM license group…The settings Host Group Headroom Sizing, Headroom Limit and Headroom Limit as % of Spare Hosts are used to determine the minimum number of hosts 16 (i.e., these various settings represent user “constraints” on the number of spare hosts (headroom) that are used to control VM placement on hosts)); and 
placing…the resource groups within the domains based on the affinity/anti-affinity rules and the constraints ([0044] The hosts are then assigned to the determined groups (i.e., groups of VM resources are assigned, or placed, on the clusters of hosts) as required to output minimum number of host allocations for each VM sub-group (66)).  

While KOUZNETZOV discloses placement of groups of VM resources on clusters of hosts based on affinity/anti-affinity rules and further constraints received from a user, KOUZNETZOV does not explicitly disclose that these steps are performed by:
a virtualization management server;

However, in analogous art, SHAH teaches:
a virtualization management server ([Column 7, Lines 9-18] The cloud placement module 108 in the cloud management server 106 (i.e., “virtualization management server”) operates to determine initial placement of new clients in the cloud environment provided by the distributed computer system 100, such as a VDC that includes multiple clusters. The cloud placement module may be implemented as software, hardware, firmware or any combination of software, hardware and/or firmware. In an exemplary embodiment, the cloud placement module is implemented as a software program installed in the cloud management server 106. [Column 7, Lines 57-62] The compute fabric component 340, the storage fabric component 342, the network fabric component 344 and the PBM fabric component 346 further operate to assist the cloud placement engine 350 (i.e., part of cloud placement module 108) in selecting a candidate cluster of host computers and/or a datastore in the distributed computer system 100 to place a client (i.e., cloud management server performs placement of groups of VM resources on clusters of hosts based on affinity/anti-affinity rules, as discussed below)).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined SHAH’s teaching of a cloud management server performing operations of client placement on clusters of host computers, with KOUZNETSOV’s teaching of applying anti-affinity rules and constraints to groups of virtual machine resources, to realize, with a reasonable expectation of success, a system that applies anti-affinity rules to groups of virtual machine resources, as in KOUZNETSOV, by a cloud management server, as in SHAH. A person of ordinary skill would have been motivated to make this combination so that a best cluster to place a virtual machine resource can be identified while accommodating affinity and anti-affinity constraints (SHAH Column 8, Lines 56-64).

Regarding claim 2, KOUZNETSOV further teaches:
the affinity/anti-affinity rules include a first rule specified for resources within a first resource group of the resource groups and a second rule for the first resource group and a second resource group of the resource groups (([0060] The optimal hosts 16 for the VM sub-groups are also determined. This process chooses the best hosts 16 for each VM sub-group. [0030] The placement affinity rules can be specified (e.g., by codifying) the relationship between the VM sub-group and the host sub-group in the VMM (i.e., affinity/anti-affinity rules define a relationship between a plurality (at least a first and second) of VM sub-groups and host sub-groups)).  

Regarding claim 5, KOUZNETSOV further teaches:
the constraints include a first constraint that defines a minimum number of placement targets in a domain of the domains across which a resource group of the resource groups can be placed ([0041] The primary constraint is determined for each VM sub-group by computing the minimum number of hosts required to run the VMs based on each resource constraint being modeled…For each resource constraint, the total resource allocations…of the VMs in the VM sub-group is computed and compared against the corresponding useable resource capacity of the hosts. [0039] FIG. 6 illustrates the user interface 30 to manage policies for minimizing the host footprint of a group of VMs comprising a VM license group…The settings Host Group Headroom Sizing, Headroom Limit and Headroom Limit as % of Spare Hosts are used to determine the minimum number of hosts 16 (i.e., the minimum number of hosts, representing a minimum number of “placement targets” in a cluster or “domain” is determined based at least in part on resource requirements of a group of virtual machines, which are constraints determined from both the virtual machines and hosts, and a Host Group Headroom Sizing, Headroom Limit, and Headroom Limit as % of Spare Hosts, which are constraints received from a user)).

Regarding claim 8, KOUZNETSOV further teaches:
at least one of the constraints has a priority or weight assigned thereto ([0060] The optimal hosts 16 for the VM sub-groups are also determined. This process chooses the best hosts 16 for each VM sub-group, accounts for existing VM-host affinity and VM-host anti-affinity rules, and can favor current placements to minimize volatility in implementing the placement plan, and assigns hosts 16 to a host group associated with a VM-host affinity placement rule. [0080] For each group-host, the compatibility scores from compatibility rules and current placements are blended using the weighting factor, wherein the rules weight is between 0 and 1, and the current placements weight is (1—rules weight) (i.e., a user defined weight of how current placement is favored represents a user defined constraint used to determine virtual machine placement on hosts)).  

Regarding claim 9, KOUZNETSOV further teaches:
at least one of the affinity/anti-affinity rules has a priority or weight assigned thereto ([0080] For each group-host, the compatibility scores from compatibility rules (i.e., affinity/anti-affinity rules described above) and current placements are blended using the weighting factor, wherein the rules weight is between 0 and 1, and the current placements weight is (1—rules weight)).

Regarding claims 10-11, and 14, they are product claims that comprise limitations similar to those of claims 1-2, and 5 respectively, and are therefore rejected for at least the same rationale. KOUZNETSOV further teaches the additional limitations of A non-transitory computer readable medium comprising instructions to be executed in a computing device to cause the computing device to carry out a method ([Claim 20] A non-transitory computer readable medium comprising computer executable instructions for determining assignments for sub-groups of virtual machines (VMs) in a computing environment comprising a plurality of hosts).

Regarding claims 17, and 20, they are system claims that comprise limitations similar to those of claims 1, 8, 9, and 7 respectively, and are therefore rejected for at least the same rationale.

Claims 3, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KOUZNETSOV, in view of SHAH, as applied to claims 1, 10, and 17 above, and in further view of LUBSEY et al. Patent No.: US 8,799,920 B2 (hereafter LUBSEY).

Regarding claim 3, while KOUZNETSOV discloses using user defined constraints to control placement of resource groups on clusters, the combination of KOUZNETSOV and SHAH does not explicitly disclose:
the constraints include a first constraint that defines a maximum number of resources from a first resource group to be placed in a domain of the domains.  

	However, in analogous art, Lubsey teaches:
the constraints include a first constraint that defines a maximum number of resources from a first resource group to be placed in a domain of the domains (FIG. 11 is a flow diagram showing illustrative methods of resource management processing according to disclosed implementations. Referring to the core steps of the implementation of FIG. 11, an illustrative method may include receiving or processing information regarding an indication of a number of infrastructure units for a customer, an indication of a number of virtual machines (VMs) for the customer, and/or an indication of a maximum number of VMs (i.e., virtual machine “resources” of a resource group, as in KOUZNETSOV above) per resource pool 1102 (i.e., “domain”)).  

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined LUBSEY’s teaching of a constraint that defines a maximum number of virtual machine resources per host pool, with the combination of KOUZNETSOV and SHAH’s teaching of a constraint used to place groups of virtual machine resources on hosts of pools/clusters, to realize, with a reasonable expectation of success, a system that places groups of virtual machine resources on host pools/clusters, as in KOUZNETSOV, based on constraints that define a maximum number of virtual machine resources per pool/cluster, as in LUBSEY. A person of ordinary skill would have been motivated to make this combination so that a desired level of performance and cost is provided (LUBSEY Column 12, Lines 30-35).

Regarding claims 12, and 18, they comprise limitations similar to those of claim 3, and are therefore rejected for at least the same rationale.

Claims 4, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KOUZNETSOV, in view of SHAH, as applied to claims 1, 10, and 17 above, and in further view of OTANI Pub. No.: US 2013/0046892 A1 (hereafter OTANI).

Regarding claim 4, while KOUZNETSOV discloses using user defined constraints to control placement of resource groups on clusters, the combination of KOUZNETSOV and SHAH does not explicitly disclose:
the constraints include a first constraint that defines a maximum number of placement targets in a domain of the domains across which a first resource group of the resource groups can be placed.

However, in analogous art, OTANI teaches:
the constraints include a first constraint that defines a maximum number of placement targets in a domain of the domains across which a first resource group of the resource groups can be placed ([0047] FIG. 8 a illustrates a graphic user interface (GUI) 800 for defining a cluster…The maximum number of hosts and the maximum number of storage array ports for the cluster are input using sections 806 and 808 (i.e., the maximum number of hosts in a cluster represents a maximum number of “placement targets” for virtual machines, as in KOUZNETSOV).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined OTANI’s teaching of a constraint that defines a maximum number of hosts in a host cluster, with the combination of KOUZNETSOV and SHAH’s teaching of a constraint used to place groups of virtual machine resources on hosts of pools/clusters, to realize, with a reasonable expectation of success, a system that places groups of virtual machine resources on host pools/clusters, as in KOUZNETSOV, based on constraints that define a maximum number of hosts per pool/cluster, as in OTANI. A person of ordinary skill would have been motivated to make this combination so that an administrative cost and burden are reduced (OTANI [0005]).

Regarding claims 13, and 19, they comprise limitations similar to those of claim 4, and are therefore rejected for at least the same rationale.

Claims 6-7, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over KOUZNETSOV, in view of SHAH, as applied to claims 1, 10, and 17 above, and in further view of ZHAO et al. Patent No.: US 10,659,329 B1 (hereafter ZHAO).

Regarding claim 6, while KOUZNETSOV discloses using user defined constraints to control placement of resource groups on clusters, the combination of KOUZNETSOV and SHAH does not explicitly disclose:
the constraints include a first constraint that defines a minimum number of the domains across which a resource group of the resource groups can be placed.

However, in analogous art, ZHAO teaches:
the constraints include a first constraint that defines a minimum number of the domains across which a resource group of the resource groups can be placed ([Column 14, Lines 1-4] Containers 116 (i.e., or “virtual machine resources” according to Column 15, Lines 53-57) may be automatically arranged in multiple groups for efficient container management and/or for provision of similar data services or to other related functionality to the particular containers of each group. [Column 13, Lines 4-9] The assignment of images to container clusters (i.e., “domains”) may be configured with certain restrictions, such as a certain minimum or maximum number of clusters each required to include at least one member image (i.e., member images of a group are placed across a minimum number of clusters)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined ZHAO’s teaching of a constraint that defines a minimum number of clusters across which member virtual machine images are distributed, with the combination of KOUZNETSOV and SHAH’s teaching of a constraint used to place groups of virtual machine resources on hosts of pools/clusters, to realize, with a reasonable expectation of success, a system that places groups of virtual machine resources on host pools/clusters, as in KOUZNETSOV, based on constraints that define a minimum number of clusters across which member virtual machine images are distributed, as in ZHAO. A person of ordinary skill would have been motivated to make this combination to provide awareness of resource layer structures and lead to optimal performance (ZHAO Column 9, Lines 29-39).

Regarding claim 7, while KOUZNETSOV discloses using user defined constraints to control placement of resource groups on clusters, the combination of KOUZNETSOV and SHAH does not explicitly disclose:
the constraints include a first constraint that defines a minimum number of the domains across which the resource groups can be placed.

However, in analogous art, Zhao teaches:
the constraints include a first constraint that defines a minimum number of the domains across which the resource groups can be placed ([Column 14, Lines 1-4] Containers 116 (i.e., or “virtual machine resources” according to Column 15, Lines 53-57) may be automatically arranged in multiple groups for efficient container management and/or for provision of similar data services or to other related functionality to the particular containers of each group. [Column 13, Lines 4-9] The assignment of images to container clusters (i.e., “domains”) may be configured with certain restrictions, such as a certain minimum or maximum number of clusters each required to include at least one member image (i.e., member images of different groups are placed across a minimum number of clusters)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined ZHAO’s teaching of a constraint that defines a minimum number of clusters across which member virtual machine images are distributed, with the combination of KOUZNETSOV and SHAH’s teaching of a constraint used to place groups of virtual machine resources on hosts of pools/clusters, to realize, with a reasonable expectation of success, a system that places groups of virtual machine resources on host pools/clusters, as in KOUZNETSOV, based on constraints that define a minimum number of clusters across which member virtual machine images are distributed, as in ZHAO. A person of ordinary skill would have been motivated to make this combination to provide awareness of resource layer structures and lead to optimal performance (ZHAO Column 9, Lines 29-39)).

Regarding claims 15-16, they comprise limitations similar to those of claims 6-7, and are therefore rejected for at least the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cropper et al. Pub. No.: US 2016/0342438 A1 discloses a cloud computing environment having a large number of physical machines that can each host one or more virtual machines, and using collocation rules including affinity and anti-affinity rules to place virtual machines in a group of virtual machines on clusters of hosts.
	Udupi et al. Pub. No.: US 2016/0359668 A1 discloses virtual machine placement on clusters of hosts based on affinity and anti-affinity rules.
	Harper et al. Patent No.: US 9,852,035 B2 discloses virtual machine dependency group affinity requirements that define physical placement  requirements on servers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Primary Examiner, Art Unit 2195